Citation Nr: 0709578	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for generalized 
arthritis.

5.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond August 31, 2003, 
based on the need for convalescence following surgery for the 
veteran's service-connected left knee disability.

6.  Entitlement to an increased rating for service-connected 
left knee scars, currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for a bilateral hip 
disability.

8.  Entitlement to service connection for a bilateral 
shoulder disability.

9.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2003, May 2004, and December 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (the RO).

Procedural history

The veteran was initially granted service connection for a 
left knee disability in an unappealed August 1994 rating 
decision.  A 10 percent disability rating was assigned.

In December 2002, the veteran requested an increase in the 
disability rating assigned her service-connected left knee 
disability.  A claim for a temporary total evaluation under 
38 C.F.R. § 4.30 based on the need for convalescence 
following surgery for this condition was added in July 2003.  
An August 2003 rating decision granted service connection for 
left knee scars, assigning a 10 percent rating therefore.  
This rating decision did not, however, address the issue of 
an increased rating for the underlying left knee condition 
(not including scarring).  The same rating decision also 
granted the veteran a temporary total evaluation for her 
convalescent period following left knee surgery from July 15, 
2003 to August 31, 2003.  The veteran subsequently disagreed 
with the length of her temporary total evaluation and the 
rating assigned her left knee scars in a separate statements 
received in September 2003.

In her statement received September 16, 2003, the veteran 
also requested service connection for bilateral hip and 
shoulder conditions, a right knee disability, fibromyalgia, 
generalized arthritis, and a back disability.  Each condition 
was claimed as secondary to the veteran's service-connected 
left knee disability.  A May 2004 rating decision denied 
service connection for each of the above disabilities as well 
as an increased rating for left knee scars.  Shortly 
thereafter, the veteran submitted a statement disagreeing 
with the denial of each of her secondary service-connection 
claims.  See VA Form 21-4138 received July 7, 2004.  
A statement of the case (SOC) was subsequently issued in June 
2005 regarding the issues of an increased rating for the left 
knee disability and service connection for right knee and 
back disabilities and generalized arthritis.  The veteran 
duly perfected an appeal.  The RO has not, however, issued a 
SOC regarding the issues of service connection for 
fibromyalgia and bilateral hip and shoulder disabilities, an 
increased rating for left knee scars, and an extension of a 
temporary total rating. 

[Although a SOC was issued in March 2004 following the 
veteran's notice of disagreement regarding the rating 
assigned her left knee scars, such did not in fact address 
the left knee scars at all and instead focused on the 
underlying knee condition.  Ironically, an actual rating 
decision regarding the underlying left knee condition was not 
issued until December 2004.  Accordingly, a SOC still must be 
issued regarding the issue of an increased rating for left 
knee scars.

Moreover, although the matter of an extension of the 
temporary total evaluation was discussed in the June 2005 
SOC, such was mentioned only in passing in the discussion of 
an increased rating for a left knee disability.  It was not 
listed and analyzed as a separate issue.  It should have 
been, and a SOC regarding this issue is still due the 
veteran.]

The veteran and her spouse presented testimony before the 
undersigned Acting Veterans Law Judge at a June 2006 
videoconference hearing.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.  The 
veteran submitted additional medical evidence following the 
hearing and has waived review of the same by the RO.  See 38 
C.F.R. § 20.1304 (2006).

The issues of service connection for a bilateral hip 
disability, a bilateral shoulder disability, and 
fibromyalgia; an increased rating for left knee scars; and an 
extension of a temporary total evaluation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by the 
inability to walk or stand for prolonged periods, slight 
limitation of motion, frequent use of a knee brace and cane, 
and the use of both prescription and over-the-counter pain 
medication.

2.  There is X-ray evidence of left knee arthritis.

3.  A preponderance of the medical evidence of record 
demonstrates that the veteran's right knee disability is 
unrelated to a service-connected disability.

4.  A preponderance of the medical evidence of record 
demonstrates that the veteran's back disability is unrelated 
to a service-connected disability.

5.  The veteran does not have arthritis in joints other than 
the back, knees, shoulders, and hips.  [Whether the veteran 
has arthritis in the back, knee, shoulder, and hip joints 
will be discussed in the Board's discussion of those specific 
issues.]  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating under 
Diagnostic Code 5257 are met for the veteran's left knee 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a separate 10 percent disability rating 
under Diagnostic Codes 5003 and 5010 are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 (2006); VAOPGCPREC 23-97; VAOPGCPREC 09-98.

3.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2006).

4.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2006).

5.  Service connection for generalized arthritis is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in January 2003, October 2003, August 
2004, and September 2004 which were specifically intended to 
address the requirements of the VCAA.  The September 2004 
letter from the RO specifically notified the veteran that to 
"establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected disability has gotten worse."  The 
same letter also advised the veteran that to support a claim 
for service connection, the evidence must show "an injury in 
military service, or a disease that began in or was made 
worse during military service, or [that] there was an event 
in service that caused injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your disability and an injury, disease, or event in military 
service."  With respect to secondary service connection, the 
September 2004 letter advised the veteran to submit 
"evidence showing a connection between your lumbar spine and 
right knee condition and your service connected (sic) left 
knee chondromalacia condition.  The August 2004 letter also 
requested that the veteran submit "evidence showing a 
connection between your fracture of the thoracic spine and 
arthritis and your service connected (sic) left knee 
chondromalacia condition."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the October 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies, such as the Social 
Security Administration."  She was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  This letter 
also notified the veteran that VA would assist her "by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2003 letter notified the veteran that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the October 2003 letter instructed the veteran 
to "[c]omplete and return the enclosed [VA] Form 21-4142 so 
that we may obtain these records.  List only one physician or 
facility per VA Form 21-4142" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The September 2004 letter included notice that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know . . . [i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with complete notice of the VCAA prior to the 
initial adjudication of her claims.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the January 2003, 
October 2003, August 2004, and September 2004 VCAA letters.  
Her claims were then readjudicated in the June 2005 SOC, 
after she was provided with the opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VCAA notices.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider her claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as explained above, the veteran received notice of 
elements (2), (3), and (4) by way of the four VCAA notice 
letters the Board has already discussed.  The veteran was 
also advised of the evidence needed to establish the earliest 
possible effective date by way of a May 2006 letter from the 
RO.  Thus, there is no prejudice to the veteran in the 
Board's considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA treatment records, and the reports of multiple 
VA examinations.  The veteran and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claims, and presented 
testimony at a June 2006 videoconference hearing before the 
undersigned.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling.

Pertinent Law and Regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  Specific diagnostic codes will be 
provided below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).




Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria - knee disabilities

(i.) Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

(ii.) Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint should be rated under the criteria 
for limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2006).  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).

Analysis

Assignment of diagnostic code 

The veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006). 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5257 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to 
knee instability, one of the features of the veteran's left 
knee disability.  Moreover, Diagnostic Code 5257 is a "catch 
all" diagnostic code for knee disabilities, and allows a 
disability rating to be assigned based on qualitative 
criteria such as a "slight", "moderate", or "severe" 
level of impairment.  Additionally, the veteran's left knee 
instability is not manifested by ankylosis, a significantly 
decreased range of motion, dislocation of the semiulnar 
cartilage, or the malunion the tibia and fibula.  Absent 
these symptoms, other diagnostic codes for the knee are 
inapplicable.  

The only other diagnostic codes potentially applicable in 
this case are Diagnostic Codes 5010 and 5003.  These 
diagnostic codes allow for a separate 10 percent rating (in 
addition to that awarded under Diagnostic Code 5257) in cases 
where there is objective evidence of arthritis accompanied by 
limitation of motion which is noncompensable.  See VAOPGCPREC 
23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
As will be discussed in greater detail below, the medical 
record in this case demonstrates the presence of left knee 
arthritis accompanied by a slightly limited range of motion.  
Diagnostic Codes 5010 and 5003 are therefore also applicable 
in this case and will be discussed in the Board's analysis 
below.  

Schedular rating

(i.)  Diagnostic Code 5257

As noted above, the veteran is currently in receipt of a 10 
percent rating for left knee chondromalacia.  Such rating is 
congruent with a level of impairment which is "slight."  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  After 
reviewing the medical evidence of record, however, the Board 
has concluded that the symptomatology associated with the 
veteran's left knee condition is arguably "moderate" in 
nature, thus warranting a higher disability rating of 20 
percent.

Although VA examinations have routinely reported the absence 
of (or only slight) laxity, instability, and effusion, 
outpatient treatment records note that the veteran regularly 
uses a knee brace and cane to assist with ambulation.  Such 
assistive devices were prescribed by the veteran's VA 
physicians following her repeated complaints of knee pain, 
locking, giving way, and history of falls.  VA examinations 
conducted in March 2003 and October 2004 also note her 
limited ability to kneel, squat, bend, or negotiate stairs 
secondary to knee pain.  The March 2003 examiner further 
noted that the veteran walks with a slight limp secondary to 
knee pain and further noted that she was unable to stand or 
walk for prolonged periods.  VA outpatient treatment records 
reflect similar findings.

It also appears that the veteran's left knee condition has 
resulted in several surgeries over the years, including a 
left knee arthroscopy with chondroplasty in July 2003.  
Moreover, it appears from the veteran's outpatient treatment 
records that her left knee condition has required the 
frequent use of both prescription and over-the-counter pain 
relievers.

Given the veteran's frequent use of assistive devices and 
pain medication, her surgical history, and inability to stand 
or walk for prolonged periods, the Board believes that a 
moderate level left knee impairment has been demonstrated.  
An increased rating of 20 percent is therefore warranted.

While the medical record reflects the presence of moderate 
left knee symptomatology, the Board does not believe that 
"severe" left knee disability has been demonstrated so as 
to warrant a maximum 30 percent rating under Diagnostic Code 
5257.  While the veteran frequently uses assistive devices 
such as a cane or brace, it does not appear that failure to 
use the same precludes ambulation.  Moreover, while the 
veteran has reported locking and giving-way, on objective 
examination laxity, instability, and effusion have 
consistently been characterized as either slight or non-
existent.  

Furthermore, while the veteran reports that her ability to 
walk long distances is significantly impaired, it appears 
that she is able to perform the activities of daily living 
such as cooking, donning shoes and socks, and taking out the 
trash.  The October 2004 VA examiner specifically noted that 
no incapacitation was present and it appears that the veteran 
is able to travel outside the home, albeit with a brace and 
cane.  Such level of mobility is inconsistent with severe 
knee disability.  Had the veteran's left knee disability been 
productive of severe impairment, more extensive difficulty 
with ambulation, such as the ability to walk around the home 
only, would be expected.  In the instant case, such has not 
been demonstrated.  

Moreover, as will be discussed below, a portion of the 
veteran's left knee symptomatology, including pain and 
limited mobility, has been ascribed by competent medical 
evidence to arthritis.  The Board is assigning a separate 10 
percent rating to account for the same.  To rate such 
symptoms under Diagnostic Code 5257 would constitute improper 
pyramiding.  See 38 C.F.R. § 4.14 (2005) [the evaluation of 
the same disability under various diagnoses is to be 
avoided]. 

Based on these facts, the Board does not believe that 
"severe" left knee impairment consistent with a 30 percent 
rating has been demonstrated.

(ii.) Arthritis

As explained above, a separate rating under Diagnostic Codes 
5010 and 5003 is available (in addition to that assigned for 
instability under Diagnostic Code 5257) where there is X-ray 
evidence of arthritis accompanied by noncompensable 
limitation of motion.  Such is the case here.  X-rays 
accompanying the October 2004 VA examination note bilateral 
knee osteoarthropathy.  The examiner provided a "left knee 
arthritis" diagnosis.  VA outpatient treatment records also 
note narrowing of the left knee joint space.  Moreover, 
treatment records consistently note left knee flexion of less 
than 140 degrees (normal flexion), but more than 45 degrees 
(the minimum required for a compensable evaluation).  While 
scattered treatment records reflect a full range of left knee 
motion and/or the absence of arthritis, they are in the 
minority.  Because the majority of the medical record 
includes X-ray evidence of left knee arthritis accompanied by 
noncompensable limitation of motion, a separate 10 percent 
evaluation is warranted under Diagnostic Codes 5010 and 5003.

The Board also notes in passing that a higher rating for left 
knee arthritis due to limitation of knee motion is not 
warranted.  To obtain a rating in excess of 10 percent, 
extension limited to 15 degrees or flexion limited to 30 
degrees must be shown.  See Diagnostic Codes 5260 and 5261.  

In the instant case, no limitation in extension has been 
clinically demonstrated.  Moreover, left knee flexion has 
consistently been measured from zero to at least 100 degrees.  
Such measurements fall well short of the limitation of motion 
required for a 20 percent (or even a compensable) evaluation 
under Diagnostic Codes 5260 and 5261.  

Accordingly, because the veteran's arthritis is manifested by 
X-ray evidence without requisite limitation of knee motion, a 
higher schedular disability rating is not warranted for the 
veteran's service-connected left knee traumatic arthritis.  
The Board additionally observes that the 10 percent rating 
assigned contemplates the veteran's complaints of pain and 
stiffness due to the service-connected arthritis.

DeLuca considerations

The Board has also considered the applicability of 38 C.F.R. 
§§ 4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The DeLuca factors do, however, apply to Diagnostic Codes 
5010 and 5003, as these diagnostic codes focus primarily on 
limited motion.  Although the veteran has routinely 
complained of increased pain and fatigability on prolonged 
use of the left knee, such has apparently not resulted in any 
additional range of motion limitation.  The March 2003 VA 
examiner specifically noted that "range of motion is not 
further limited by fatigue, weakness, lack of endurance, or 
coordination."  The October 2004 examiner likewise noted 
that "[n]o additional limitation based on pain, fatigue, 
weakness, lack of endurance, or incoordination" was present.  
Because no additional limitation of motion on repeated use 
has been objectively demonstrated, an even higher rating is 
not warranted under DeLuca.  To the extent that the veteran 
complains of the inability to walk or stand for prolonged 
periods, such is already encompassed in the 20 percent rating 
the Board has assigned under 5257 and the separate 10 percent 
rating assigned under Diagnostic Codes 5010 and 5003.  




2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a back disability.

The veteran also seeks service connection for a right knee 
disability and a back disability, both of which she claims 
are the product of her left knee disability (and particularly 
falls resulting from that condition).  Because the resolution 
of each claim centers on identical provisions of law and a 
similar factual background, the Board will address them in 
common discussion.  

[The veteran has not suggested that either disability had its 
genesis in service or is otherwise directly related thereto.  
Instead, the veteran appears to limit her arguments to 
secondary service connection.  The Board will do likewise.  
In any event, service medical records are completely negative 
for complaint, treatment, or diagnosis of either a back or 
right knee disability.  The medical record reveals that each 
of these conditions had its onset several years after the 
veteran's discharge from active duty.]  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).


Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).  For secondary service connection to be 
established, there must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The medical record is replete with diagnoses of degenerative 
joint disease of the lumbar spine, thoracic spondylosis, 
right knee osteoarthropathy, and right knee bursitis.  The 
first Wallin element has clearly been satisfied.  The veteran 
is also service connected for a left knee disability, thereby 
satisfying the second Wallin element.

The crucial element in the instant case is the final Wallin 
element, that of medical nexus.  There are of record only two 
competent medical opinions addressing this question, one 
concerning the veteran's right knee disability and the other 
concerning her back disability.  The December 2003 VA 
examiner determined that the veteran's back disability was 
unrelated to her service-connected right knee condition.  The 
October 2004 VA examiner likewise determined that it was less 
likely than not that the veteran's left knee condition led to 
her current right knee disability.  Both physicians rendered 
their respective opinions after reviewing the veteran's 
medical history and conducting a thorough physical 
examination.  No contradictory medical opinion is of record 
with respect to the etiology of either the back or right 
knee.

Indeed, the only other evidence in the claims file serving to 
link the veteran's back and right knee disabilities to her 
service-connected left knee disability emanates from the 
veteran herself.  It is now well settled, however, that lay 
persons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements regarding medical nexus 
therefore do not constitute competent medical evidence and 
are lacking in probative value.

For the reasons and bases outlined above, the third Wallin 
element has not been met and the veteran's claims fail on 
that basis alone.  Service connection for back and right knee 
disabilities is not warranted, and the benefit sought on 
appeal is accordingly denied.

4.  Entitlement to service connection for generalized 
arthritis.

The veteran also seeks service connection for generalized 
arthritis.  Although she has been less than specific 
regarding the exact joints allegedly involved, at various 
times she has mentioned the back, knees, shoulders, hips, and 
ankles.  Any potential knee and back arthritis has already 
been addressed in the Board's discussion of an increased 
rating for a left knee disability and the denial of service 
connection for right knee and back disabilities above.  
Moreover, with respect to any potential arthritis in the 
shoulders and hips, such is properly addressed in the Board's 
remand of these issued outlined below.  Accordingly, the 
Board will focus its attention in analyzing this claim to 
arthritis in joints other than the back, knees, shoulders, 
and hips.

Analysis

The law and regulations regarding service connection have 
been set forth above and will not be repeated here.  As 
outlined above, however, service connection requires the 
presence of a current disability.  See Brammer, supra.

The medical evidence in the instant case is completely silent 
for treatment or diagnosis of arthritis of any joint other 
than those addressed elsewhere in this decision.  While the 
veteran has complained of pain and stiffness in a host of 
joints over the years, such has not yielded an arthritis 
diagnosis.  The report of pain in a joint, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

The only evidence of record supporting an arthritis diagnosis 
is the veteran's own statements.  As explained above, 
however, as a lay person without medical training, the 
veteran is not qualified to render medical opinions such as 
the diagnosis or etiology of disease.  See Espiritu, supra.  
The veteran's statements to the affect that she has arthritis 
are therefore lacking in probative value.

Throughout the pendency of this appeal, the veteran has been 
accorded ample opportunity to furnish medical evidence which 
documents the existence of generalized arthritis.  Several 
VCAA letters admonished her of the need to submit such 
evidence.  Yet despite these warnings, the veteran has failed 
to either submit medical evidence of arthritis or authorize 
VA to obtain such evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) [holding that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, [s]he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence"].

The law clearly provides that claimants in the VA system have 
"the responsibility to present and support" their claims.  
See 38 U.S.C.A. § 5107(a) (West 2002).  In the instant case, 
the veteran has failed to provide evidence demonstrating that 
she has generalized arthritis.

Therefore, in the absence of evidence of generalized 
arthritis, Hickson element (1) has not been met and the 
veteran's claim fails on this basis alone.  The benefit 
sought on appeal is accordingly denied.

The Board again notes that its denial of service connection 
for generalized arthritis here does not apply to any 
potential arthritic condition in the knees, back, shoulders, 
and hips.  Disability affecting those joints is addressed 
elsewhere in this decision.


ORDER

Entitlement to separate disability evaluations of 20 percent 
under Diagnostic Code 5257 and 10 percent under Diagnostic 
Codes 5010 and 5003 for the veteran's service-connected left 
knee disability are granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Service connection for a right knee disability is denied.

Service connection for a back disability is denied.

Service connection for generalized arthritis is denied.




REMAND

5.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond August 31, 2003, 
based on the need for convalescence following surgery for the 
veteran's service-connected left knee disability.

6.  Entitlement to an increased rating for service-connected 
left knee scars, currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for a bilateral hip 
disability.

8.  Entitlement to service connection for a bilateral 
shoulder disability.

9.  Entitlement to service connection for fibromyalgia.

As outlined in the Introduction, the veteran has disagreed 
with the denial of an extension of her temporary total 
evaluation, the denial of an increased rating for left knee 
scars, and the denial of service connection for bilateral hip 
and shoulder disabilities and fibromyalgia.  A SOC regarding 
these claims, however, has not been forthcoming.  [A detailed 
procedural history of each of these claims is set forth in 
the Introduction and will not be repeated here.]  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) for issuance of a SOC.

Accordingly, this case is REMANDED to the (VBA) for the 
following action:

After completing any development actions 
it deems appropriate, VBA should 
readjudicate the claims of 
(i.) entitlement to an extension of a 
temporary total evaluation under 38 
C.F.R. § 4.30 beyond August 31, 2003, 
based on the need for convalescence 
following surgery for the veteran's 
service-connected left knee disability; 
(ii.) entitlement to an increased rating 
for service-connected left knee scars; 
(iii.) entitlement to service connection 
for a bilateral hip disability; 
(iv.) entitlement to service connection 
for a bilateral shoulder disability; and 
(v.) entitlement to service connection 
for fibromyalgia.  If the decision on any 
of these claims does not result in a 
complete grant of the benefit sought, VBA 
must issue a SOC.  The veteran should be 
advised of her appeal rights.  If an 
appeal is perfected, the case should be 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


